Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Adewale Johnson Aladekoba seeks to appeal the district court’s orders denying *300his criminal motions and petition for writ of error audita querela in which he sought to challenge his sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Aladekoba, No. 1:93-cr-00018WMN-3 (D. Md. June 1, 2010) & 2010 WL 4054267 (Oct. 15, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.